Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 1 of 26




        UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
           ------------------ * -----------------



            UNITED STATES OF AMERICA,


                            - against -

                RAFIG SABIR,

                                              Defendant,

                 Docket No: 1:05-cr-00673


               MEMORANDUM OF LAW


                            Kathy Manley
                            Attorney for Rafiq Sabir
                            26 Dinmore Road
                            Selkirk, New York 12158
                            518-635-4005
                            Mkathy1296@gmail.com
            Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 2 of 26




                                               TABLE OF CONTENTS

                                                                                                                                    Page

TABLE OF AUTHORITIES.....................................................................................................             ii

INTRODUCTION.....................................................................................................................      2

JURISDICTION AND AUTHORITY TO ACT.......................................................................                               3

ELIGIBILITY FOR RELEASE.................................................................................................               3

THE UNDERLYING CASE ....................................................................................................              4

          POINT I              MR. SABIR IS ELIGIBLE FOR RELEASE BASED ON THE
                               ‘AGE OF THE DEFENDANT’ CRITERIA IN USSG 1B1.13
                               APPLICATION NOTE 1(B)………………………………………….                                                                 5

          POINT II             THE RISK POSED BY COVID-19 IS AN EXTRAORDINARY
                               AND COMPELLING REASON TO REDUCE RAFIQ SABIR’S
                               SENTENCE TO TIME SERVED……………………………………..                                                                9

          POINT III             MR. SABIR POSES NO RISK TO ANYONE’S SAFETY………...... 17

          POINT III            THE 18 USC 3553(a) FACTORS SUPPORT RELEASE……………. 18

CONCLUSION.......................................................................................................................... 19
         Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 3 of 26



                              TABLE OF AUTHORITIES

                                                                                    Page

Cases:

United States v Acevedo, 2020 WL 3182770 (SDNY June 15, 2020)…………….              13

U.S. v. Agomuoh, 2020 WL 2526113 (EDMI. May, 2020)…………………………..                 16

United States v Amarrah, 2020 U.S. Dist. LEXIS 80396 (EDMI May 7, 2020)…..     14, 16

United States v. Anderson, 2020 WL 2849483 (SDNY June 2, 2020)…………………          13

United States v. Asaro, 2020 US Dist. LEXIS 68044 (April 17, 2020)………………..     15, 16

United States v. Bellamy, 2019 US Dist. LEXIS 124219 (DMN 2019)……………….         19

United States v. Bess, 2020 U.S. Dist. LEXIS 70125 (WDNY April 22, 2020)……….    15

United States v. Brooks, 2020 US Dist. LEXIS 85671 (CDIL May 15, 2020)…………     14, 15

United States v. Bryant, 2020 US Dist. LEXIS 75681 (D MD 2020)…………………..         10

United States v. Cantu-Rivera, 2019 US Dist. LEXIS 105271 (SDTX 2019)…………..     8

United States v. Campagna, 2020 US Dist. LEXIS 54401 (SDNY March 27, 2020)…… 13

United States v. Chapman 2020 US Dist LEXIS 96356 (NDIL June 2, 2020)…………... 8

United States v. Coles, 2020 U.S. Dist. LEXIS 72327 (CDIL Apr. 24, 2020)…………… 15

United States v. Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020)………….…… 1, 7

United States v. Cotinola, 2020 US Dist. LEXIS 86801 (DNM May 18, 2020)………… 17

United States v Curtis, 2020 U.S. Dist. LEXIS 70804 (DDC April 22, 2020)…………… 15

United States v. Daugerdas, 2020 US Dist. LEXIS 77658 (SDNY May 1, 2020)………. 9

United States v. Davis, 2020 US Dist. LEXIS 40652 (DMD 2020)……………………… 8

United States v. Deleon, 2020 US Dist. LEXIS 86975…………………………………..               16

United States v. DeWilliams, 1:99-cr-20 (DCO June 15, 2020)………………………….          14

United States v. Dickerson, 2020 WL 2841523 (ED Mo. June 1, 2020)…………………. 14

                                           ii
       Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 4 of 26




United States v. Ebbers, 2020 US Dist. LEXIS 3746 (SDNY 2020)…………………….           3

United States v. El-Hanifi, 1:10-cr-00162-KMW (SDNY May 19, 2020)………………. 1, 13

United States v. Etzel, 2020 US Dist. LEXIS 77198 (DOR May 1, 2020)………………        14, 17

United States v. Farhane, 634 F.3d 127, 175 (2nd Cir. 2011)……………………………           5

United States v. Feucht, 2020 WL 2781600 (SD FL May 28, 2020)…………………….           16

United States v. Gentille, 2020 WL 1814158 (SDNY April 9, 2020)……………………          14

United States v. Ginsberg, 2020 US Dist. LEXIS 84907 (NDIL May 14, 2020)………… 17

United States v. Gileno, 2020 US Dist. LEXIS 67729 (DCT April 17, 2020)……………     15

United States v. Gonzalez, 2020 WL 2766048 (SDNY May 28, 2020)…………………..          14

United States v. Gorai, 2020 US Dist. LEXIS 72893 (DNV April 24, 2020)…………….     12, 15

United States v. Gray, 2020 US Dist LEXIS 97513 (DMD June 3, 2020)………………..       8

United States v. Hammond, 2020 US Dist. LEXIS 67331 (DDC April 16, 2020)……           13

United States v. Hammoud, 483 Fed Appx 865 (4th Cir. 2012)…………………………..                8

United States v. Hansen, 2020 U.S. Dist. LEXIS 80494 (ND Ill. May 7, 2020)…………        14

United States v. Hansen, 2020 US Dist. LEXIS 61946 (EDNY April 8, 2020)………….          15

United States v. Haynes, 2020 US Dist. LEXIS 71021 (EDNY 2020)……………………               2, 10

United States v. Hossain, 1:04-cr-402 (NDNY June 2020)……………………………….                  2, 13

United States v. Kataev, 2020 US Dist. LEXIS 65756 (SDNY April 14, 2020)………….             13

United States v. Kubinski, 2020 US Dist LEXIS 84092 (EDNC May 13, 2020)…………            8

Loyd v. U.S., 2020 WL 2572275 (E.D. Mich. May 21, 2020)…………………………….                       16

United States v. Lucas, 2020 WL 2059735 (WDNY 2020)……………………………….                      15

United States v. Marks, 2020 US Dist. LEXIS 68828 (WDNY 2020) ……………………                10

United States v. Maumau, 2020 US Dist. LEXIS 28392 (D UT February 18, 2020)……… 10, 11


                                          iii
       Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 5 of 26




United States v. McCarthy, 2020 US Dist. LEXIS 61759 (SDNY April 8, 2020)………...     13

U.S. v. McIndoo, 2020 WL 2201970 (W.D.N.Y May 6, 2020)…………………………….                  16

United States v. McGraw, 2019 US Dist. LEXIS 78370 (SDIN 2019)…………………….              19

United States v. McKinney, 2020 WL 2958228 (WDNY June 4, 2020)…………………….              14

United States v. Modica, 2020 US Dist. LEXIS 37483 (SDCA 2020)………………………              7, 8

United States v. Moore, 2020 U.S. Dist. LEXIS 89222 (D Ore. May 21, 2020)……………. 16

United States v. O’Bryan, 2020 US Dist. LEXIS 29747 (DKS February 21, 2020)………..    10

United States v. Ozols, 2020 WL 2849893 (SDNY June 2, 2020)…………………………                 13

U.S. v. Pabon, 2020 WL 2112265 (E.D. Pa. May 4, 2020)…………………………………                    16

United States v. Park, 2020 U.S. Dist. LEXIS 73048 (SDNY Apr. 24, 2020)……………..       13

United States v. Pena, 2020 US Dist. LEXIS 85431 (SDNY May 11, 2020)……………..          13

United States v. Peters, 2020 WL 2092617 (D CT 2020)………………………………...                   14

United States v. Pomante, 2020 U.S. Dist. LEXIS 85626 (EDMI May 15, 2020)………..     14, 16

United States v. Rahim, 2020 U.S. Dist. LEXIS 89355 (EDMI May 21, 2020)………….         16

United States v. Readus, 2020 US Dist. LEXIS 89351 (EDMI May 21, 2020)………….        16, 17

United States v. Redd, 2020 US Dist. LEXIS 45971 (EDVA 2020)……………………..               17

U.S. v. Regas, 2020 WL 2926457 (D. Nev. June 3, 2020)………………………………..                  16

United States v. Resnick, 2020 US Dist. LEXIS 59091 (SDNY April 2, 2020)…………..       14

United States v. Rivera, 2020 U.S. Dist. LEXIS 77662 (SDNY 2020)……………………             13

United States v. Rodriguez, 2020 WL 3051443 (SDNY June 8, 2020)…………………..             13

United States v. Russo, 2020 US Dist. LEXIS 65390 (SDNY April 14, 2020)…………..        14

United States v. Sanchez, 020 U.S. Dist. LEXIS 70802 (DCT April 22, 2020)…………..      15

United States v Sawicz, 2020 US Dist LEXIS 64418 (EDNY April 10, 2020)……………          15


                                          iv
       Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 6 of 26




United States v. Scparta, 18-cr-578 (SDNY April 19, 2020)……………………………...           13

United States v. Simpson, 2020 US Dist LEXIS 84490 (NDCA May 11, 2020)…………. 15, 17

United States v. Smith, 2020 US Dist. LEXIS 64371 (SDNY April 13, 2020)……………      14

United States v. Smith, 2020 WL 2844222 (SDIA June 1, 2020)…………………………             14

United States v. Tajideen, 1:17-cr-046 (DDC May, 2020)………………………………..             2, 13

United States v. Thorson, 2020 U.S. Dist. LEXIS 72595 (WDKY Apr. 24, 2020)……….    15

United States v. Torres, 2020 WL 2815003 (SDNY June 2, 2020)……………………….            13

United States v. Urkevich, 2019 US Dist. LEXIS 197408 (D NE 2019)…………………..        10

United States v. Valencia, 2020 US Dist. LEXIS 82436 (SDNY May 11, 2020)…………      14

United States v. Whyte, 2020 US Dist. LEXIS 92318 (WDV May, 2020)………………...         14

United States v. Williams, 2020 US Dist. LEXIS 63824 (NDFL April 1, 2020)…………. 15, 16

United States v. Williams-Bethea, 2020 WL 2848098 (SDNY June 2, 2020)……………..      13

United States v. Young, 2020 US Dist. LEXIS 37395 (MDTN 2020) ……………………..          10

United States v. Zukerman, 2020 US Dist. LEXIS 59588 (SDNY April 3, 2020)………….    13

Statues and Regulations:

18 USC 3142(g) …………………………………………………………………………….                                     18

18 USC 3553(a)…………………………………………………………………………….. 4, 18

18 U.S.C. 3582(c)(1)(A)(i) ……………………………………………………………….. 1, 3, 18

18 USSG Appx 1B1.13……………………………………………………………………. passim




                                          v
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 7 of 26



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
_____________________________________________________________

UNITED STATES OF AMERICA

       v.
                                                      No. 1:05-cr-00673
RAFIQ SABIR,
                                                      MEMORANDUM OF LAW
            Defendant.
_____________________________________________________________

              DEFENDANT’S MOTION FOR MODIFICATION OF SENTENCE
              BASED ON EXTRAORDINARY AND COMPELLING REASONS

       Rafiq Sabir, by undersigned counsel, moves this Court pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), as amended by the First Step Act, for a modification of his sentence based on

extraordinary and compelling reasons, that is, advanced age and debilitating illness, including

prostate cancer, which puts him at very high risk from COVID-19.

       The current COVID-19 epidemic poses an extraordinary and compelling reason to release

Mr. Sabir, in addition to the already-existing reasons under USSG 1B1.13. As noted below, as

stated in United States v. Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020), on March 19,

2020, the House Judiciary Committee urged that all existing authority be utilized to reduce the

number of people in federal prisons, especially those over 65, or who have certain health

conditions.

       A judge in this district recently granted this motion in a terrorism case – where the

defendant was convicted of conspiring and attempting to provide material support to Al Qaeda.

United States v. El-Hanifi, 1:10-cr-00162-KMW (SDNY May 19, 2020.) Compassionate release

motions have also been recently granted in at least two other terrorism case: United States v.




                                                1
          Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 8 of 26



Hossain, 1:04-cr-402 (NDNY June 2020) and United States v. Tajideen, 1:17-cr-046 (DDC May,

2020.)

         The virus is already spreading in many federal prisons - soon it may be too late for Mr.

Sabir. See https://www.bop.gov/coronavirus/. There were 57 cases on April 1, and as of June 24

there are 6340 cases where inmates have tested positive for the virus in federal prisons (including

5080 inmates said to be recovered1.) The number is probably much higher, as testing is not

always available. 88 BOP inmates have died from COVID-19 thus far.

         Mr. Sabir will turn 66 on July 4, 2020, and has several serious, chronic health conditions,

including belatedly diagnosed prostate cancer; hypertension; asthma/chronic lung disease; and

high cholesterol, which put him at particular risk from the virus. He has already served nearly

three quarters of his 30 year sentence, and has a good institutional record.

         Introduction

         Mr. Sabir has been incarcerated in connection with this case for 15 years, since May 28,

2005, and is due to be released in January, 2027, meaning that he has served more than two

thirds, and nearly three quarters, of his sentence (16 years would be three quarters). Mr. Sabir is

over 65 years old and suffers from several serious and chronic medical conditions, as described

below. Mr. Sabir meets the United States Sentencing Commission criteria for “extraordinary and

compelling circumstances” set for in USSG 1B1.13 comment n 1 (B) based on “Age of the

Defendant.” In addition, his age and medical conditions, especially the cancer, the hypertension

and the asthma, put him at a very high risk for dying of COVID-19. See Affidavit of Dr. Brie

1
  There are some oddities with BOP’s published statistics on “recovered” inmates. These numbers are published
every day on bop.gov, yet there have been several days when the number of “recovered” inmates decreased. Since
that is a cumulative figure, the only explanation is that the numbers were wrong, or some inmates had become re-
infected or were never really “recovered” to begin with. There are also anecdotal reports of inmates being classified
as recovered when they still had symptoms and were not re-tested – Assistant Public Defender Andrew Grindod
from the Eastern District of Virginia is investigating this. The number of “recovered” inmates decreased from 3689
on June 3 to 3681 on June 4; then they decreased from 3675 to 3672 from June 9-10. They decreased four days in a
row from June 17- June 10 (4970, 4960, 4955 and 4953 respectively.)

                                                          2
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 9 of 26



Williams, attached as Exhibit “A,” at 4. This is a separate extraordinary and compelling reason

warranting release.

Jurisdiction and Authority to Act

       Mr. Sabir is presently incarcerated, under BOP Register Number 55312-066, at FCI

Loretto. On April 3, 2020 (and previously, on March 7, 2020), he requested of the Warden that

the Bureau seek his release under § 3582(c)(1)(A)(i). Mr. Sabir’s Applications are attached at

Exhibit “B.” As is has been more than 30 days since the Warden received Mr. Sabir’s requests,

he has exhausted his administrative remedies under 18 USC 3582(c)(1)(a), which provides that

the court may act 30 days after the warden receives the application. United States v. Hammond,

2020 US Dist. LEXIS 67331 (DDC April 16, 2020.)

Mr. Sabir is Eligible for Release Under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the
First Step Act, and the Criteria Set Forth in USSG 1B1.13

       The governing statute directs the Court to first determine if there are “extraordinary and

compelling reasons” consistent with policy Statements by the Sentencing Commission; to

determine whether the defendant poses a “danger to the safety of any other person or the

community” as set forth in 18 USC 3142(g); and finally to grant the motion if the factors set

forth in section 3553(a) do not require its denial. 18 USC 3582(c); 18 USCS Appx 1B1.13;

United States v. Ebbers, 2020 US Dist. LEXIS 3746 (SDNY 2020.)

       The Commission’s policy statement, USSG § 1B1.13, contains two different provisions

under which Mr. Sabir is eligible for sentence modification: Age of the Defendant (1B1.13,

Application Note 1[B]; and Other Extraordinary and Compelling Reasons [here, COVID-19]).

       Application Note 1(B) – Age of the Defendant – provides:

              (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the aging



                                                3
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 10 of 26



        process; and (iii) has served at least 10 years or 75 percent of his or her term of
        imprisonment, whichever is less.”

        As already noted, Mr. Sabir is presently 65 years of age and has served more than 10

years (and nearly 75%) of his 30 year term, and thus certainly meets two of the three criteria set

forth in the Age of the Defendant section. As discussed below, he meets the medical criteria as

well.

        Because of the high risk COVID-19 poses to him, it is submitted that Mr. Sabir is also

eligible for sentence modification based on Other Extraordinary and Compelling Reasons [here,

COVID-19]). USSG 1B1.13 Application Note 1(D.) Relevant caselaw granting relief under

Application Note 1(D) is discussed below.

        As also discussed below, Mr. Sabir poses no safety risk to anyone. Moreover, the 3553(a)

factors support release, as set forth in more detail below.

The Underlying Case and Sentence

        Rafiq Sabir was convicted after trial in 2007 of conspiring and attempting to provide

material support to a designated terrorist organization, and was sentenced to 360 months in

November, 2007. The sentence was comprised of two consecutive fifteen year terms, one for the

conspiracy, and one for the attempt. He has been incarcerated since June 27, 2005. Mr. Sabir has

absolutely no criminal history.

        Rafiq Sabir was a medical doctor whose offense derived from a sting operation targeting

his friend, Tarik Shah. Mr. Sabir’s offense was to agree (as part of the sting) to be on call to

provide medical treatment to wounded Al Qaeda fighters while he was working at a hospital in

Saudi Arabia. He also, at the behest of the informant, swore an oath to support Al Qaeda. The

oath was in Arabic, in which he is not fluent. (Sentencing Memo, at 8; Exhibit “E” at 1, showing




                                                  4
         Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 11 of 26



he took an Arabic class in prison) Mr. Shah, who was more involved in the offense, pled guilty

and was sentenced to fifteen years – he was released in 2018, and is doing well.

         The decision on the direct appeal contained a dissent by Judge Dearie arguing that the

evidence was insufficient to sustain the attempted material support – if another judge had agreed,

the sentence could not have been more than fifteen years, the statutory maximum for material

support at that time. United States v. Farhane, 634 F.3d 127, 175 (2nd Cir. 2011)

         Mr. Sabir filed a pro se 2255 petition in 2012 – he was subsequently represented by

attorney Charles Swift, who filed a supplemental memorandum, arguing that 1) trial counsel was

ineffective for failing to obtain a linguistics expert to show Mr. Sabir’s lack of understanding of

Arabic (which was material with regard to his understanding of the Al Qaeda oath, which was in

Arabic); 2) new evidence – a declaration of Tarik Shah2 - showed that, contrary to the

government’s claims, Mr. Shah had never discussed the purported conspiracy with Mr. Sabir;

and 3) a Brady violation in that the prosecution never provided certain of Shah’s statements

which were favorable to Sabir. The 2255 Petition has not yet been decided.

                                                 POINT I

         MR. SABIR IS ELIGIBLE FOR RELEASE BASED ON THE ‘AGE OF THE
         DEFENDANT’ CRITERIA IN USSG 1B1.13 APPLICATION NOTE 1(B)

Application Note 1(B) – Age of the Defendant – provides:

                (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
         experiencing a serious deterioration in physical or mental health because of the aging
         process; and (iii) has served at least 10 years or 75 percent of his or her term of
         imprisonment, whichever is less.”




2
  The petition argued that, as Mr. Shah’s attorney had indicated that he would invoke the Fifth Amendment if called
at trial, he was an unavailable witness at the time, whose statement now constitutes new evidence. In the alternative,
the motion argued that if this Court held that Mr. Shah was not unavailable at the time, then his attorney was
ineffective for not calling him to the stand and seeing if he involved the Fifth Amendment.

                                                          5
         Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 12 of 26



         As noted above, Mr. Sabir is 65 (nearly 66) and has served well more than 10 years in

prison – he has served more than 15 years. In addition, Rafiq Sabir has been experiencing a

serious deterioration of his physical health as a result of aging in several different ways. He

suffers from prostate cancer, hypertension, asthma, high cholesterol, elevated hemoglobin, and

orthopedic issues (he had a hip replacement.) (Exhibit “B”; Declaration from Rafiq Sabir3

attached as Exhibit “C;” recently received medical records, attached as Exhibit “D;” Exhibit “E

at 3, showing he requires a lower bunk due to his orthopedic issues.)

         Prostate Cancer

         Mr. Sabir notes in his Declaration that he is very likely to have prostate cancer, as his

PSA is quite elevated, and his father died of prostate cancer. (Exhibit “C” at 2) He recently

underwent an MRI for this, and was still awaiting those results, and still awaiting a biopsy, when

he wrote the instant Declaration. (Exhibit “C” at 2)

         The records counsel just obtained on June 23, 2020 include the MRI results. Very

significantly, those records state that, while a biopsy has not yet been done (this is very

problematic) the MRI shows a “Very high likelihood of clinically significant cancer.” (Exhibit

“D” at 3, emphasis supplied) This document shows that the likelihood of cancer is given a score

of 1-5, and Mr. Sabir’s is a 5, the highest possible likelihood.

         Moreover, the MRI results show that Rafiq Sabir has a lesion (tumor) on his prostate, and

it very likely extends outside of the prostate – the document states, “Extraprostatic extension:

Highly likely due to bulging of the posterior lateral peripheral zone and indistinctness of the

margins of the prostate gland at the level of the lesion in the prostate apex.” (Exhibit “D” at 3)

3
  As of June 14, Mr. Sabir had not been able obtain any of his medical records, so he (who was a medical doctor
prior to his incarceration) submitted a Declaration describing his medical conditions. On June 23, counsel received a
few medical records from Mr. Sabir, including those documenting the cancer. It is expected that the United States
Attorney will be able to obtain the rest of the medical records from BOP very quickly, and can provide them to the
defense.

                                                         6
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 13 of 26



       The documents also show that Mr. Sabir’s PSA level has been quite high since at least

January, 2019. (Exhibit “D” at 4-8) However, he still has not had a biopsy, and it is possible that

this delay has allowed the cancer to grow from non-lethal to lethal. While the prosecution may

argue that, because the prison has still not gotten a biopsy for Rafiq Sabir, the cancer diagnosis is

not 100 % certain, it would be wrong to discount a “very high likelihood of clinically significant

cancer” and a tumor because of BOP delay.

       Other Medical Conditions

       Rafiq Sabir points out that he often needs an inhaler to deal with his chronic lung disease,

which flares up often, and is exacerbated whenever the environment is dusty or there is poor

ventilation. (Exhibit “C” at 1-2) He is prescribed an albuterol inhaler. (Exhibit “C” at 2)

       Mr. Sabir also notes that he was diagnosed with hypertension while in FCI Danbury, and

was prescribed Lisinapril (an ACE inhibitor.) (Exhibit “C” at 2) However, his tongue swelled up

in a very distressing manner in 2018, and he suspected it was due to the Lisinapril, so he stopped

taking it, and has not been taking medication for the high blood pressure since that time. (Exhibit

“C” at 2) Upon information and belief BOP medical records will document the diagnosis of

hypertension.

       Rafiq Sabir also described how his Hemoglobin A1C levels showed him to be

prediabetic. (Exhibit “C” at 2; Exhibit “D” at 10) His glucose levels have also been quite high at

times. (Exhibit “D” at 11) Mr. Sabir also has high cholesterol, and he had a total left hip

replacement. (Exhibit “B” at 4)

       There are several recent cases where courts have granted compassionate release under

Application Note 1(B) “Age of Defendant.” United States v. Copeland, 2020 US Dist. LEXIS

87983 (EDNY May 19, 2020); United States v. Modica, 2020 US Dist. LEXIS 37483 (SDCA



                                                 7
         Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 14 of 26



2020); United States v. Cantu-Rivera, 2019 US Dist. LEXIS 105271 (SDTX 2019); United

States v. Kubinski, 2020 US Dist LEXIS 84092 (EDNC May 13, 2020); United States v. Davis,

2020 US Dist. LEXIS 40652 (DMD 2020); United States v. Gray, 2020 US Dist LEXIS 97513

(DMD June 3, 2020); United States v. Chapman 2020 US Dist LEXIS 96356 (NDIL June 2,

2020.)

         In Modica, the court recently granted released to a 77 year-old man serving a life

sentence whose medical condition was less serious than Mr. Sabir’s. The Modica court stated:

                 “Before passage of the FSA, the Sentencing Commission limited ‘extraordinary
         and compelling reasons’ to four scenarios…One of those scenarios applies here.
         Specifically, 1B1.13 cmt n. 1(B) provides that ‘extraordinary and compelling reasons’
         exist where a defendant ‘(i) is at least 65 years old; (ii) is experiencing a serious
         deterioration in physical or mental health because of the aging process; and (iii) has
         served at least 10 years or 75 percent of his or her term of imprisonment, whichever is
         less….
                 ***
                 Defendant meets these criteria. He is 77 years old and he has served at least 10
         years of his term of imprisonment. He also has a well-documented history of serious
         deterioration in physical and mental health which is age-related. He is enrolled in a
         general chronic care clinic, and presents several age-related conditions, including ‘benign
         prostatic hypertrophy,’ ‘mild-to-moderate degenerative disc disease,’ and ‘some decrease
         in memory.’ He was placed on suicide watch in December, 2018, after being assaulted.
         … These facts are not disputed, and are sufficient to show Defendant is experiencing
         serious deterioration in physical and mental health because f the aging process.
         Defendant has therefore presented extraordinary and compelling reasons in support of his
         motion.” Modica, supra, at 6-9.

         In United States v. Kubinski, supra, the court granted release to a man who had served 20

years of a life sentence for serious drug convictions based on his age and medical conditions.

         In United States v. Davis, supra, the court likewise granted the application, stating:

                 “The Court finds that Davis meets the definition of ‘extraordinary and compelling
         reasons’ as defined by USSG 1B1.13 Application Note 1. …[H]e is 79 years old and
         reports serious deterioration of his physical health. He has undergone three prostrate
         surgeries and has been diagnosed with benign localized hyperplasia of the prostate,
         among numerous other ailments.… Davis has served more than 10 years of his
         sentence…” Davis, supra, at 5-6



                                                   8
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 15 of 26




       Like the Modica, Kubinski and Davis defendants, as well as the other cases cited above,

based on his age, time served and his several chronic health conditions, Mr. Sabir meets the

criteria for “extraordinary and compelling reasons” set forth in 1B1.13. In fact, especially given

the prostate cancer, it appears that Mr. Sabir’s medical conditions are even more severe than in

most if not all of those cases.

                                              POINT II

                   THE RISK POSED BY COVID-19 IS AN EXTRAORDINARY
                      AND COMPELLING REASON TO REDUCE
                    RAFIQ SABIR’S SENTENCE TO TIME SERVED

       The risk posed to Mr. Sabir by COVID-19 based on his age; his prostate cancer; his high

blood pressure, and his lung disease, in addition to his high cholesterol, constitutes a reason to

grant compassionate release herein, as has occurred in many recent cases.

       According to the Center for Disease Control, hypertension and asthma are among the

conditions which pose a heightened risk of complications and fatality from COVID-19. (Exhibit

“A” at 4) Cancer (and cancer treatments, which have not yet begun in this case, but should) is

also a definite risk factor for COVID-19, as it weakens the immune system. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/immunocompromised.html

It is also very clear that people over 65, such as Mr. Sabir, face a heightened risk from the virus

due to their age alone. (Exhibit “A” at 4) High cholesterol is also a risk factor. See United States

v. Daugerdas, 2020 US Dist. LEXIS 77658 (SDNY May 1, 2020), at 7. Finally, all those in a

prison environment face a higher risk of complications and death from the virus due to the

limited and problematic medical care available in prison. (Exhibit “A” at 4, 6-7)




                                                  9
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 16 of 26



       The COVID-19 Measures Taken by the Bureau of Prisons are Severely Inadequate

       Despite the best efforts of the BOP, this virus has been continuing to spread through more

and more facilities, with a sharp rate of increase in the number of cases over time. See New York

Times, “Coronavirus Cases Rise Sharply in Prisons Even as They Plateau Nationwide,” June 16,

2020, https://www.nytimes.com/2020/06/16/us/coronavirus-inmates-prisons-jails.html. Since

then, cases have been rising nationwide, which will result in even more prison cases.

       The graph below (obtained from the New York Federal Defender Office) shows the

number of COVID-19 infections per 1,000 people in various places, including the United States

as a whole and within the Bureau of Prisons. The rate is clearly very high within BOP.




       It can also be seen from the BOP website that inmates test positive in new facilities nearly

every day. Many of those are halfway houses, but, according to the data on the BOP website, the

facilities where cases have popped up since May 1 include FCI Beaumont Low – 5/1; FCI

Beaumont Medium – 5/1; Beaumont USP – 5/23; El Reno FCI – 5/7; Estill FCI – 6/5; Gilmer

FCI – 5/2; Hazelton USP – 5/21; Marion USP – 6/1; McDowell FCI – 5/12; Montgomery FPC –

5/7; Petersburgh low FCI – 5/14; Philadelphia FDC – 5/1; Rochester FMC - 5/2; Terre Haute

                                               10
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 17 of 26



USP 5/19 (with an inmate death by 5/26); Bastrop FCI – 6/20; Big Spring FCI – 6/9; Duluth FPC

– 6/19; Phoenix FCI – 6/22; Pollock USP – 6/14; Herlong FCI – 6/9; Springfield FMC – 6/12;

Terre Haute FCI – 6/23; Victorville USP – 6/24; Tucson FCI – 6/24; and Thomson USP – 6/8.

       The graph below, obtained from the Federal Public Defender, shows the number of

COVID-19 cases and the number COVID-19 deaths in the BOP system as of June 12, 2020,

according to BOP statistics.




       However, the BOP figures have not always been accurate. In addition to the issue

described above in Footnote 1, two Chicago Sun Times articles reported that the number of

documented cases at Chicago MCC was higher than the numbers reported by BOP, and that after

this was publicized the first time, BOP altered their numbers to reflect the reality on the


                                                 11
         Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 18 of 26



ground.https://chicago.suntimes.com/coronavirus/2020/4/18/21225747/coronavirus-cases-rising-

chicago-federal-jail See also https://www.chicagotribune.com/coronavirus/ct-coronavirus-mcc-

chicago-response-20200429-e3crup5ifnatznwjm42fn7emre-story.html

        In addition to there being more documented cases than those reported by BOP, it is also

clear that, as is true also in many other places, the true number of cases is much higher due to a

lack of testing.

        In United States v. Gorai, 2020 US Dist. LEXIS 72893 (DNV April 24, 2020), the court

stated, at 6:

                 “First, testing inside prisons has been scant except for people who self-report
        symptoms-which means that statistics about the number of infections already in BOP
        facilities are largely meaningless. And second, the plan provides no additional protections
        for high-risk individuals." United States v. Esparza, No. 1:07-CR-00294-BLW, 2020 WL
        1696084, at *2 (D. Idaho Apr. 7, 2020) (footnote citation omitted).”

        For some time, BOP had restricted transfers of new inmates into BOP facilities, and

restricted transfers between facilities. But on May 22, BOP began moving about 6,800 new

inmates into BOP facilities. See

https://www.bop.gov/resources/news/pdfs/20200525_press_release_update_inmate_movement.p

df

        While all new inmates are apparently screened for symptoms, it is very significant that

they are not tested unless they show symptoms. It is well-known that many people can spread the

virus while they are non-symptomatic, and that some people who have COVID-19 never have

any symptoms. It is also noteworthy that according to data from the BOP website, the Oklahoma

City Transfer Center had one case on April 12, and 97 (including 60 recovered) by June 24.

         Recently, federal courts, including many in this district, have been granting

compassionate release motions based on the risk posed to particular defendants by the COVID-



                                                 12
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 19 of 26



19 virus. United States v. El-Hanifi, supra (terrorism case – 44 year old with deep vein

thrombosis); United States v. Hossain, supra; United States v. Tajideen, supra; United States v.

Rivera, 2020 U.S. Dist. LEXIS 77662 (SDNY 2020) (54 year old with diabetes and hypertension

who was fugitive in drug case from 1987 to 2019 and only served 7 months); United States v.

Park, 2020 U.S. Dist. LEXIS 73048 (SDNY Apr. 24, 2020) (44 year-old with severe asthma and

immune-compromising disease granted compassionate release despite egregious nature of

offense); United States v. Campagna, 2020 US Dist. LEXIS 54401 (SDNY March 27, 2020) (55

year old man with compromised immune system granted compassionate release); United States

v. Zukerman, 2020 US Dist. LEXIS 59588 (SDNY April 3, 2020); United States v. McCarthy,

2020 US Dist. LEXIS 61759 (SDNY April 8, 2020) (65 year-old man with lengthy criminal

history serving recent sentence for violent crime granted compassionate release based on COPD

and asthma); United States v. Hammond, 2020 WL 1891980 (DDC Apr. 16, 2020) (77 year-old

serving 355 month sentence granted compassionate release); United States v Acevedo, 2020

WL 3182770 (SDNY June 15, 2020); United States v. Rodriguez, 2020 WL 3051443 (SDNY

June 8, 2020); United States v. Williams-Bethea, 2020 WL 2848098 (SDNY June 2, 2020);

United States v. Anderson, 2020 WL 2849483 (SDNY June 2, 2020) (obese 47 year-old released

after serving 2/3 of his 84 month sentence); United States v. Ozols, 2020 WL 2849893 (SDNY

June 2, 2020) (42 year-old with anxiety and depression who had served about ¾ of his sentence);

United States v. Torres, 2020 WL 2815003 (SDNY June 2, 2020)(two brothers who had served

33 years of a life sentence); United States v. Scparta, 18-cr-578 (SDNY April 19, 2020); United

States v. Kataev, 2020 US Dist. LEXIS 65756 (SDNY April 14, 2020) (51 year-old with sinusitis

granted compassionate release); United States v. Pena, 2020 US Dist. LEXIS 85431 (SDNY

May 11, 2020) (man with hypertension who served two thirds of 84 month sentence for armed



                                                13
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 20 of 26



robbery); United States v. Valencia, 2020 US Dist. LEXIS 82436 (SDNY May 11, 2020);

United States v. Resnick, 2020 US Dist. LEXIS 59091 (SDNY April 2, 2020); United States v.

Smith, 2020 US Dist. LEXIS 64371 (SDNY April 13, 2020) (at risk due to asthma); United

States v. Russo, 2020 US Dist. LEXIS 65390 (SDNY April 14, 2020); United States v. Gentille,

2020 WL 1814158 (SDNY April 9, 2020); United States v. Whyte, 2020 US Dist. LEXIS 92318

(WDV May, 2020) (man with prostate cancer who had served about half of his sentence and

about whom the court said he “put the lives of soldiers in harm’s way for his own financial

gain”); United States v. DeWilliams, 1:99-cr-20 (DCO June 15, 2020) (armed career criminal

serving 293 month sentence for weapons possession committed while on parole for an armed

bank robbery); United States v. Dickerson, 2020 WL 2841523 (ED Mo. June 1, 2020)(career

criminal with nearly three years remaining of 15 year sentence, and who was in FCI Terre

Haute); United States v. Smith, 2020 WL 2844222 (SDIA June 1, 2020) (man who served 12

years of a life sentence for drugs and firearms); United States v. McKinney, 2020 WL 2958228

(WDNY June 4, 2020) (career offender with severe medical conditions who had only served 18

months of a 120 month sentence); United States v. Gonzalez, 2020 WL 2766048 (SDNY May

28, 2020) (45 year-old career criminal); United States v. Hansen, 2020 U.S. Dist. LEXIS 80494

(ND Ill. May 7, 2020) (man with underlying medical conditions at facility with no reported

cases); United States v Amarrah, 2020 U.S. Dist. LEXIS 80396 (ED Mich. May 7, 2020) (45

year-old with several medical conditions – only served 1/3 of his sentence and at facility with no

reported cases); United States v. Etzel, 2020 US Dist. LEXIS 77198 (DOR May 1, 2020); United

States v. Peters, 2020 WL 2092617 (D CT 2020) (39 year old immune-compromised man in

facility with no COVID cases); United States v. Pomante, 2020 U.S. Dist. LEXIS 85626 (EDMI

May 15, 2020) (man with hypertension at facility with no reported cases); United States v.



                                                14
       Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 21 of 26



Brooks, 2020 US Dist. LEXIS 85671 (CDIL May 15, 2020) (45 year old with asthma and

hypertension serving 284 mo sentence for drugs and weapons); United States v. Simpson,

2020 US Dist LEXIS 84490 (NDCA May 11, 2020) (has lung disease at facility with no COVID

cases); United States v. Lucas, 2020 WL 2059735 (WDNY 2020) (man with diabetes in facility

with no COVID cases); United States v. Gorai, 2020 US Dist. LEXIS 72893 (DNV April 24,

2020) (man sentenced to 57 months in 2019 granted compassionate release; was high-risk due to

asthma); United States v. Coles, 2020 U.S. Dist. LEXIS 72327 (CDIL Apr. 24, 2020) (48 year-

old granted due to hypertension); United States v. Thorson, 2020 U.S. Dist. LEXIS 72595

(WDKY Apr. 24, 2020); United States v. Curtis, 2020 U.S. Dist. LEXIS 70804 (DDC April 22,

2020) (man serving life sentence for sex-trafficking minors granted compassionate release based

on extremely severe medical conditions); United States v. Bess, 2020 U.S. Dist. LEXIS 70125

(WDNY April 22, 2020) (64 year-old man sentenced to 84 months in 2019 granted

compassionate release based on his serious medical conditions); United States v. Sanchez, 2020

U.S. Dist. LEXIS 70802 (DCT April 22, 2020) (high-risk due to lupus); United States v. Hansen,

2020 US Dist. LEXIS 61946 (EDNY April 8, 2020); United States v Sawicz, 2020 US Dist

LEXIS 64418 (EDNY April 10, 2020) (sex offender with hypertension granted compassionate

release); United States v. Asaro, 2020 US Dist. LEXIS 68044 (April 17, 2020) (organized crime

figure who committed violent crime at the age of 77 granted compassionate release); United

States v. Gileno, 2020 US Dist. LEXIS 67729 (DCT April 17, 2020) (compassionate release

based on chronic asthma); United States v. Williams, 2020 US Dist. LEXIS 63824 (NDFL April

1, 2020) (career offender serving life imprisonment for bank robbery released based on age and

medical conditions.)




                                              15
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 22 of 26



       Several of the cases, including DeWilliams, Torres, Pena, Smith, Brooks, Asaro,

McCarthy, Williams, and Hammond, involve lengthy sentences, not due to end any time soon,

and they were all imposed for violent crimes. Asaro involved a high-level organized crime figure

who had lived a life of violence; Williams involved a life sentence for a violent crime and a long

history of violence.

       In contrast, Mr. Sabir has no criminal history, and no history of violence. Like the other

defendants, he is at serious risk of dying from COVID-19 should he be exposed to it.

       Even though there are no current, reported cases of COVID-19 at FCI Loretto, BOP

granted home confinement to Paul Manafort after his attorneys wrote a letter pointing out that

the dorm-like conditions at FCI Loretto, as well as the lack of ventilation and other factors, make

the spread of any COVID-19 infection very likely.

       There are many courts who have granted compassionate release despite the lack of cases

at the facility in question. United States v. Deleon, 2020 US Dist. LEXIS 86975 at *5-6 (SDNY

May, 2020); U.S. v. Amarrah, 2020 WL 2220008 at *6 (EDMI May, 2020); U.S. v. Agomuoh,

2020 WL 2526113 at *9 (EDMI. May, 2020); U.S. v. McIndoo, 2020 WL 2201970 at *4

(W.D.N.Y May 6, 2020); U.S. v. Pomante, 2020 WL 2513095 at *4 (E.D. Mich. May 15, 2020);

U.S. v. Pabon, 2020 WL 2112265 at *5 (E.D. Pa. May 4, 2020); Loyd v. U.S., 2020 WL 2572275

at *3 (E.D. Mich. May 21, 2020) “…[Z]ero confirmed cases is likely more a result of a lack of

testing than a lack of the virus’ presence in the prison.”; U.S. v. Regas, 2020 WL 2926457 at *3

(D. Nev. June 3, 2020); U.S. Locke, 2020 WL 3101016 (W.D. Wash. June 11, 2020); United

States v. Feucht, 2020 WL 2781600 at *8-9 (SD FL May 28, 2020); United States v. Moore,

2020 U.S. Dist. LEXIS 89222 at *4 (D Ore. May 21, 2020); United States v. Rahim, 2020 U.S.

Dist. LEXIS 89355 (EDMI May 21, 2020); United States v. Readus, 2020 US Dist. LEXIS


                                                16
          Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 23 of 26



89351 (EDMI May 21, 2020); United States v. Cotinola, 2020 US Dist. LEXIS 86801 (DNM

May 18, 2020); United States v. Ginsberg, 2020 US Dist. LEXIS 84907 (NDIL May 14, 2020);

United States v. Simpson, 2020 US Dist LEXIS 84490 (NDCA May 11, 2020); United States v.

Etzel, 2020 US Dist. LEXIS 77198 (DOR May 1, 2020).

          Based on the foregoing, this Court should find that the combination of Rafiq Sabir’s age

and medical conditions put him at risk for COVID-19, and that this constitutes an extraordinary

and compelling reason under 18 USC 3582(c)(1)(A.)

                                          POINT II

                 MR. SABIR POSES NO RISK TO ANYONE’S SAFETY

          USSG 1B1.13(2) states that the court must find that the defendant “is not a danger to the

safety of any other person or to the community, as provided in 18 USC 3142(g).” 18 USC

3142(g) contains three factors for the court to consider in this regard: “1) the nature and

circumstances of the offense charged; 2) the history and characteristics of the person, including

character, physical and mental condition, family ties, employment, financial resources, past

conduct, criminal history and drug and alcohol abuse; and 3) the nature and seriousness of the

danger to any person or to the community that release would impose.”

          In United States v. Redd, 2020 US Dist. LEXIS 45971 (EDVA 2020), at 23, the court

stated:

                  “…Mr. Redd does not constitute a danger to the safety of others or the
          community. …At age 64, he is statistically unlikely to recidivate, and while his criminal
          conduct involved a firearm, his limited prior criminal history did not involved violence,
          and his conduct during his more than 20 years in prison is overwhelmingly positive…”

          Mr. Sabir is even older than Mr. Redd, and his conduct over his 15 years in prison has

been mostly positive. He successfully completed at least 42 programs, and has taught some

classes himself. He does have some disciplinary violations, but none of them involved any

                                                  17
         Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 24 of 26



violent conduct or threats of violence4, and they don’t make him a threat to anyone’s safety.

Rafiq Sabir has absolutely no criminal history, and will be on supervised release for two years

when he gets out of prison.

        Based on the foregoing, this Court should find that Mr. Sabir does not pose a danger to

anyone’s safety.

                                            POINT III

                 THE 18 USC 3553(a) FACTORS SUPPORT RELEASE

        Consideration of the applicable factors from 18 U.S.C. § 3553(a), as also required by §

3582(c)(1)(A), leads to the conclusion that reduction at this time of Mr. Sabir’s term of

imprisonment to the time already served is warranted.

           (a) The “characteristics of the defendant,” § 3553(a)(1), now include his chronic

medical conditions, as well as his high risk of dying from COVID-19 in prison, based on his

prostate cancer, lung disease and hypertension as well as the other conditions discussed above.

           (b) Service of 15 years – nearly 3/4 of his sentence - fully reflects the seriousness of the

offense, and satisfies the need to provide just punishment and to afford adequate deterrence. It is

noted that his co-defendant, Tarik Shah, who was much more involved in the plot, was sentenced

to only 15 years and has been released.

           (c) Being 65 years old, Mr. Sabir’s age places him in the class of prisoners least likely

to recidivate. Based on this and the other factors discussed herein, the need to protect the public

from further crimes is fully addressed.




4
  The most recent, in April, 2020, involved missing the count due to an urgent need to use the bathroom; one in
August, 2019 (for possession of a cellphone) was reversed on appeal; there was one in March, 2019, which involved
a hunger strike; one in July, 2012 for disobeying a direct order; on in December, 2011 involving money transferred
between inmates; and one in August, 2008 for possessing postage stamps improperly.

                                                       18
        Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 25 of 26



          (d) Consideration of providing needed medical care in the most effective manner

suggests release rather than continued incarceration. This is particularly true at this time when

prisoners are at great risk from the coronavirus. For this reason alone, he should be released.

         (e) Given all the facts and circumstances discussed herein, a reduction in sentence is not

inconsistent with the need to avoid unwarranted sentencing disparities. As stated in United States

v. Bellamy, 2019 US Dist. LEXIS 124219 (DMN 2019), at 19, “…any disparity resulting from a

reduced sentence is not unwarranted given the special circumstances he faces in prison as a result

of his health and age.”

         (f) Finally, upon consideration of the overall statutory command that all sentences,

while sufficient to achieve the objectives identified in subsection (a)(2), are not “greater than

necessary,” 18 U.S.C. § 3553(a), the sentence of imprisonment in this case should be reduced to

time served for extraordinary and compelling reasons. See United States v. McGraw, 2019 US

Dist. LEXIS 78370 (SDIN 2019), at 16 (stating that based on the defendant’s age and health

considerations, further incarceration would be greater than necessary.)

                                          CONCLUSION

       For the foregoing reasons, this Court should reduce Rafiq Sabir’s sentence to time served

based on extraordinary and compelling reasons of the risk posed by COVID-19, as well as due to

his age and health as provided in USSG 1B1.13 Application Note 1(A) and (B).

       Dated: June 25, 2020

                                               Respectfully submitted,

                                               Kathy Manley
                                               KATHY MANLEY
                                               Attorney for Rafiq Sabir
                                               NDNY Bar Roll No. 105730
                                               26 Dinmore Road
                                               Selkirk, NY 12158

                                                 19
Case 1:05-cr-00673-LAP Document 261 Filed 06/25/20 Page 26 of 26



                             (518) 635-4005 (phone and fax)
                             Mkathy1296@gmail.com




                               20
